Bloodworth, J.
1. In this case a ground of the motion for a new trial is based upon alleged newly discovered evidence, and affidavits were introduced sustaining and disputing this ground of the motion. The trial judge is the trior of the facts, and his discretion in refusing a new trial on this ground will not be controlled unless manifestly abused. His discretion was not abused in this case. Salter v. State, 39 Ga. App. 13 (2) (145 S. E. 918) ; Hayes v. State, 16 Ga. App. 334 (85 S. E. 253).
2. The evidence authorized the verdict, and the motion for a new trial shows no cause for a reversal. Bradham v. State, 21 Ga. App. 510 (94 S. E. 618), and cases cited.

Judgment affirmed.


Broyles, G. J., and Ltíhe, J., eoneur.